Exhibit 10.1

 

August 25, 2014

 

Prescott Group Capital Management, LLC

1924 South Utica, Suite #1120
Tulsa, Oklahoma 74104-6429

Att:  Mr. Phil Frohlich

 

Ladies and Gentlemen:

 

1.                                      Prescott Group Capital Management, LLC,
an Oklahoma limited liability company (“Prescott”), and Nature’s Sunshine
Products, Inc., a Utah corporation (the “Company” and, together with Prescott,
the “Parties”), understand and agree that, subject to the terms of, and in
accordance with, this letter agreement, the Company has provided, in connection
with Jeffrey Watkins’ service on the board of the directors of the Company (the
“Board”), and expects to continue to provide Prescott with certain information
about its finances, businesses and operations (including certain financial
information and the information and materials provided or made available to the
Board during the time when any person affiliated with Prescott serves on the
Board); provided that nothing in this letter agreement obligates the Company to
disclose any information if such disclosure would be unlawful or result in a
breach by the Company or one of its subsidiaries of a confidentiality agreement
with a third party.  Any such information provided by the Company shall be used
by Prescott and its Affiliates (as defined below) solely to enable Prescott and
its Affiliates to make non-publicly disclosed suggestions to the Board regarding
the Company’s ongoing business and corporate strategies and policies.

 

2.                                      All information about the Company or any
third party that is furnished by the Company or its Representatives (as defined
below) to Prescott before the date hereof, now or in the future, and regardless
of the manner in which it is furnished, is referred to in this letter agreement
as “Proprietary Information”.  Proprietary Information does not include,
however, any information that (i) is or becomes generally available to the
public other than as a result of a disclosure by Prescott, any of its Affiliates
or any of their respective Representatives in violation of this letter
agreement; (ii) was available to Prescott, any of its Affiliates or any of their
respective Representatives on a non-confidential basis prior to its disclosure
by the Company or its Representatives; (iii) becomes available to Prescott, any
of its Affiliates or any of their respective Representatives from a person other
than the Company or its Representatives who is not subject to any legally
binding obligation to keep such information confidential; or (iv) was
independently developed by Prescott, any of its Affiliates or any of their
respective Representatives without reference to or use of the Proprietary
Information.  For purposes of this letter agreement, (x) “Affiliates” of
Prescott shall mean (A) Prescott Group Aggressive Small Cap, L.P., (B) Prescott
Group Aggressive Small Cap II, L.P,

 

--------------------------------------------------------------------------------


 

(C) Mr. Frohlich, (D) Mr. Watkins and (E) any other current or future person
that falls within the definition of “affiliate” under the Securities and
Exchange Act of 1934, as amended, (y) “Representative” shall mean, as to any
person, its directors, officers, employees, agents and attorneys; and
(z) “person” shall be broadly interpreted to include, without limitation, any
corporation, company, partnership, other entity or individual.

 

3.                                      Subject to paragraph 4 below, unless
otherwise agreed to in writing by the Company, Prescott shall, (i) except as
required by law, keep all Proprietary Information confidential and not disclose
or reveal any Proprietary Information to any person (other than to its
Affiliates, its Representatives and Representatives of its Affiliates who have a
need to know such information for purposes of assisting in Prescott’s evaluation
of the Company, provided that each such Affiliate and Representative shall keep
confidential all Proprietary Information that is so disclosed or revealed to him
or her in accordance with Prescott’s confidentiality obligations hereunder with
respect to such Proprietary Information); (ii) not use Proprietary Information
for any purpose other than enabling Prescott to make non-publicly disclosed
suggestions to the Board regarding the Company’s ongoing business and corporate
strategies and policies; and (iii) except as required by law or legal process,
not disclose to any person the fact that Proprietary Information has been
disclosed to Prescott, provided that, for the avoidance of doubt, the disclosure
of the existence of this letter agreement and the filing of this letter
agreement as an exhibit to any Schedule 13D or amendment thereto shall not be
deemed to be a breach of the foregoing clause (iii).  Prescott will be
responsible for any violation of the confidentiality provisions of this letter
agreement by its Affiliates, its Representatives and the Representatives of its
Affiliates as if they were parties hereto.  The obligations of Prescott
contained in this paragraph 3 to keep Proprietary Information confidential shall
survive any termination or expiration of this letter agreement solely for a
period of 18 months from and after such termination or expiration.

 

4.                                      In the event that Prescott, any of its
Affiliates or any of their respective Representatives is requested pursuant to,
or required by, applicable law or regulation (including, without limitation, any
rule, regulation or policy statement of any national securities exchange, market
or automated quotation system applicable to Prescott or any of its Affiliates)
or by legal process to disclose any Proprietary Information, Prescott shall
provide the Company with prompt notice of such request or requirement in order
to enable the Company (i) to seek an appropriate protective order or other
remedy, (ii) to consult with Prescott with respect to the Company’s taking steps
to resist or narrow the scope of such request or legal process or (iii) to waive
compliance, in whole or in part, with the terms of this letter agreement.  In
the event that such protective order or other remedy is not timely sought or
obtained, or the Company waives compliance, in whole or in part, with the terms
of this letter agreement, Prescott shall (x) use commercially reasonable efforts
to disclose only that portion of the Proprietary Information which is, in the
opinion of outside legal counsel, legally required to be disclosed and to ensure
that all Proprietary Information that is so disclosed will be accorded
confidential treatment and (y) provide the Company with the text of such
required disclosure as far in advance of its disclosure as reasonably
practicable and consider in good faith the Company’s suggestions concerning the
nature and scope of the information to be contained therein.  In the event that
Prescott shall have complied, in all material respects, with the provisions

 

2

--------------------------------------------------------------------------------


 

of this paragraph 4, such disclosure may be made by Prescott, such Affiliate or
such Representative, as applicable, without any liability hereunder.

 

5.                                      For a period commencing on the date of
this letter agreement and ending on the earlier of (x) the later to occur of
(i) June 30, 2015 or (ii) (A) the date upon which no persons affiliated with
Prescott are serving on the Board (in the case of subparagraph (a) below) and
(B) three months after such date (in the case of subparagraphs (b) through
(h) below) and (y) the date that is four years after August 21, 2014, none of
Prescott or any person affiliated with Prescott shall, without the prior written
consent of the Company or the Board, directly or indirectly:

 

(a)                                 acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise, (i) any additional
common stock of the Company or direct or indirect rights to acquire common stock
of the Company, such that Prescott, its Affiliates and any other person
affiliated with Prescott collectively would beneficially own, directly or
indirectly, for purposes of Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Rule 13d-3 thereunder (or any
comparable or successor law or regulation), after giving effect to such
acquisition, in excess of 19.99% of the amount of the issued and outstanding
common stock of the Company, provided that, for the avoidance of doubt, any
increase in percentage beneficial ownership of common stock of the Company
beyond 19.99% that is caused by a reduction in the number of issued and
outstanding common stock of the Company from time to time shall not be deemed to
be a violation of this subparagraph (a), or (ii) any assets of the Company or
any subsidiary thereof or any successor to or person in control of the Company;

 

(b)                                 make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the Securities and Exchange Commission), or seek to advise or
influence any person or entity with respect to the voting of any voting
securities of the Company;

 

(c)                                  nominate, or seek to nominate, directly or
indirectly, any person to the Board;

 

(d)                                 make any public announcement with respect
to, or submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or
assets (including, for the avoidance of doubt and without limitation, a tender
offer);

 

(e)                                  form, join or in any way participate in a
“group” as defined in Section 13(d)(3) of the Exchange Act in connection with
any of the foregoing; provided that, for the avoidance of doubt, the existence
of a group consisting of Prescott, its Affiliates and other persons affiliated
with Prescott shall not be deemed to be a violation of this subparagraph (e);

 

3

--------------------------------------------------------------------------------


 

(f)                                   otherwise act or seek to control or
influence the Board or the management or policies of the Company (provided that
the taking of any action described in subparagraph (a) after the expiration of
the restrictions thereunder shall not, by itself, be deemed a violation of this
subparagraph (f));

 

(g)                                  take any action that could reasonably be
expected to require the Company to make a public announcement regarding the
possibility of any of the events described in subparagraphs (a) through
(e) above (provided that the taking of any action described in subparagraph
(a) after the expiration of the restrictions thereunder shall not, by itself, be
deemed a violation of this subparagraph (g).

 

For the avoidance of doubt, if Mr. Watkins or any other person affiliated with
Prescott serves on the Board, the provisions of this paragraph 5 are not
intended to be construed to limit Mr. Watkins or such person’s confidential
communications with the Company or the Board in his capacity as a member of the
Board.

 

6.                                      Notwithstanding anything to the contrary
herein, Prescott may, in its sole discretion, terminate the provisions of
paragraph 5 of this letter agreement (including all restrictions thereunder on
the activities in which Prescott, its Affiliates and other persons affiliated
with Prescott may engage with respect to the Company) by delivering written
notice of such termination to the Company at any time after the approval by the
Board of:

 

(a)                                 any sale of more than 20% of the assets of
the Company and its subsidiaries, taken as a whole;

 

(b)                                 the beneficial ownership (as defined by
Rule 13d-3 under the Exchange Act) by any person of more than 20% of any class
of outstanding equity securities of the Company, including any equity issuance,
tender offer, exchange offer or other transaction or series of transactions
that, if consummated, would result in any person beneficially owning more than
20% of any class of outstanding equity securities of the Company; or

 

(c)                                  any merger, consolidation or other business
combination involving the Company or any of its subsidiaries and a third party,
other than any such transaction where (i) the holders of equity securities of
the Company outstanding immediately prior to such transaction continue to hold a
majority of the equity securities of the surviving or resulting company or its
ultimate parent immediately after giving effect to the transaction, and
(ii) does not otherwise involve either (A) any sale of more than 20% of the
assets of the Company and its subsidiaries, taken as a whole or (B) where no
person after such transaction will beneficially own (within the meaning of
Rule 13d-3 under the Exchange Act) more than 20% of any class of outstanding
equity securities of the Company.

 

4

--------------------------------------------------------------------------------


 

7.                                      To the extent that any Proprietary
Information may include material subject to the attorney-client privilege, work
product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings or governmental investigations, the Parties
understand and agree that they have a commonality of interest with respect to
such matters and it is their desire, intention and mutual understanding that the
sharing of such material is not intended to, and shall not, waive or diminish in
any way the confidentiality of such material or its continued protection under
the attorney-client privilege, work product doctrine or other applicable
privilege.  All Proprietary Information provided by the Company that is entitled
to protection under the attorney-client privilege, work product doctrine or
other applicable privilege shall remain entitled to such protection under these
privileges, this letter agreement, and under the joint defense doctrine. 
Nothing in this letter agreement obligates the Company to reveal material
subject to the attorney-client privilege, work product doctrine or any other
applicable privilege.  For the avoidance of doubt, if Mr. Watkins or any other
person affiliated with Prescott serves on the Board, Mr. Watkins or such person
shall not share any legally privileged information received in Watkins or such
person’s capacity as a member of the Board with Prescott.

 

8.                                      Prescott acknowledges that neither the
Company nor any of its Representatives makes any express or implied
representation or warranty as to the accuracy or completeness of any Proprietary
Information, and Prescott agrees that none of such persons shall have any
liability to any of Prescott, any of its Affiliates or any of their respective
Representatives relating to or arising from the use of any Proprietary
Information.

 

9.                                      At any time upon the request of the
Company, Prescott shall promptly deliver to the Company or destroy (provided
that any such destruction shall be certified by Prescott) all Proprietary
Information and all copies, reproductions, summaries, analyses or extracts
thereof or based thereon (whether in hard-copy form or on intangible media, such
as electronic mail or computer files) in the possession of Prescott, any of its
Affiliates or any of their respective Representatives; provided that Prescott,
its Affiliates and their respective Representatives shall be permitted to retain
a copy of such Proprietary Information to the extent such person believes in
good faith that the retention of such copy is required under applicable law
(including the recordkeeping requirements under the Investment Advisers Act of
1940, as amended).  Prescott acknowledges that the Company reserves the right,
in its sole discretion and without giving any reason therefor, to request the
return or destruction of Proprietary Information pursuant to this paragraph 9.

 

10.                               Prescott is aware of the restrictions imposed
by the United States securities laws on the purchase or sale of securities by
any person who has received material, non-public information from the issuer of
such securities and on the communication of such information to any other person
when it is reasonably foreseeable that such other person is likely to purchase
or sell such securities in reliance upon such information.

 

5

--------------------------------------------------------------------------------


 

11.                               Without prejudice to the rights and remedies
otherwise available to either party hereto, the Company shall be entitled to
equitable relief by way of injunction or otherwise if Prescott, any of its
Affiliates or any of their respective Representatives breaches or threatens to
breach any of the provisions of this letter agreement.

 

12.                               No failure or delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

 

13.                               This letter agreement shall be governed by and
construed in accordance with the laws of the State of Utah.  Each Party hereby
irrevocably and unconditionally consents to the exclusive institution and
resolution of any action, suit or proceeding of any kind or nature with respect
to or arising out of this letter agreement brought by any Party in the U.S.
federal and Utah state courts located in the state of Utah.  Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this letter agreement in such
court, and further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  The
Parties agree that a final judgment in any such dispute shall be conclusive and
may be enforced in other jurisdictions by suits on the judgment or in any other
manner provided by law.

 

14.                               This letter agreement contains the entire
agreement between the Parties regarding its subject matter and supersedes all
prior agreements, understandings, arrangements and discussions between the
Parties regarding such subject matter.

 

15.                               No provision in this letter agreement can be
waived, modified or amended except by written consent of the Parties, which
consent shall specifically refer to the provision to be waived, modified or
amended.

 

16.                               If any provision of this letter agreement is
found to violate any statute, regulation, rule, order or decree of any
governmental authority, court, agency or exchange, such invalidity shall not be
deemed to affect any other provision hereof or the validity of the remainder of
this letter agreement, and such invalid provision shall be deemed deleted
herefrom to the minimum extent necessary to cure such violation.

 

17.                               This letter agreement shall inure to the
benefit of, and be enforceable by, the Company and its successors and assigns.
Prescott agrees and acknowledge that this letter agreement is being entered into
by and on behalf of the Company and its affiliates, subsidiaries and divisions
and that they shall be third party beneficiaries hereof, having all rights to
enforce this letter agreement.  Prescott further agrees that, except for such
parties, nothing herein expressed or implied is intended to confer upon or give
any rights or remedies to any other person under or by reason of this letter
agreement.

 

18.                               This letter agreement shall terminate
automatically upon the later to occur of (i) June 30, 2015 or (ii) the date upon
which no persons affiliated with Prescott are

 

6

--------------------------------------------------------------------------------


 

serving on the Board; provided that Prescott’s obligations under paragraphs 3
and 5 shall terminate as provided for therein and in paragraph 6.

 

19.                               This letter agreement may be executed in two
or more counterparts (including by fax and .pdf), which together shall
constitute a single agreement.

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning this
letter agreement to the undersigned, whereupon this letter agreement shall
become a binding agreement.

 

 

Very truly yours,

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

By:

/s/ Richard D. Strulson

 

Name:

Richard D. Strulson

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

 

 

 

 

ACCEPTED AND AGREED as of the date first written above:

 

 

 

 

 

 

 

 

PRESCOTT GROUP CAPITAL MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Phil Frohlich

 

 

Name:

Phil Frohlich

 

 

Title:

Manager

 

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------